Citation Nr: 0533196	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-32 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for service-
connected right middle finger laceration residuals, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran's original claims folder cannot be located.  
There is a rebuilt claims folder which contains records 
dating from 1996.   

In a March 1996 rating decision, the Department of Veterans 
Affairs (VA ) Regional Office (RO) in Fargo, North Dakota 
increased the disability rating assigned for the veteran's 
service-connected right middle finger disability from 
noncompensably (zero percent) disabling to 10 percent 
disabling.

In June 2001, the veteran, by then living in Kentucky, filed 
a claim for an increased disability rating for his service-
connected right middle finger disability with the Louisville 
RO.  His claim was denied in a November 2002 decision of the 
Louisville RO.  This appeal followed.  

In November 2005, the veteran testified at a videoconference 
hearing which was chaired by the undersigned Veterans Law 
Judge (VLJ).  See 38 C.F.R. § 20.700(e) (2005).  A transcript 
of the hearing is associated with the veteran's VA claims 
folder. 

The record reflects that a motion to advance this case on the 
docket was presented at the hearing.  Taking into 
consideration the veteran's advanced age, his motion for 
advancement on the docket was granted by the undersigned VLJ.  
See 38 C.F.R. 
§ 20.900(c) (2005).

Issues not on appeal

In September 2004, the Louisville RO informed the veteran 
that his claim of entitlement to a nonservice-connected 
pension had been denied due to excessive income.  The veteran 
was informed of his appeal rights.  To the Board's knowledge, 
the veteran did not disagree with that decision.  
Accordingly, that issue is not in appellate status and will 
not be addressed by the Board.

In a March 2005 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for a rash on the 
feet [based on a finding that new and material evidence had 
not been submitted which was sufficient to reopen the claim], 
post-traumatic stress disorder and tooth loss.   The veteran 
was informed of that decision and of his appeal rights.  
There is nothing in the file to indicate that he has 
expressed disagreement with that decision.  Those issues, 
also, are not in appellate status. 


FINDINGS OF FACT

1.  The veteran's service-connected right middle finger 
disability is currently manifested by a residual flexion 
deformity with complaints of pain and weakness.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
middle finger disability, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1. The criteria for an increased rating for the service-
connected right middle finger laceration residuals have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5226 (2002) and (2005). 

2.  The criteria for an increased disability rating for the 
service-connected right middle finger disability on an extra- 
schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected right middle finger disability, which is 
currently evaluated as 10 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991). The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist. 
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002). When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the September 
2003 statement of the case of the relevant law and 
regulations pertaining to his claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated in June 
2002 and September 2003, whereby the veteran was advised of 
the provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain relevant federal government 
records, including his service records, VA Medical Center 
records, and records from other federal agencies, such as the 
Social Security Administration.  See the September 24, 2003 
VCAA letter, page 3.  The veteran was also informed in the 
June 2002 VCAA letter that he was being scheduled for a VA 
physical examination.  [This examination was completed, and 
the results thereof are discussed below.]

The veteran was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant records not in the 
custody of a federal agency, to include records from state or 
local governments, private medical care providers, current or 
former employers, and other non-Federal governmental sources.  
The veteran was, however, informed that "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency." [Emphasis as in original letter dated September 
24, 2003.]  

The veteran was specifically advised by VA in the June 12, 
2002 letter to "tell us about any additional information or 
evidence that you want us to try to get for you."  In 
essence, the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible. The evidence 
of record includes recent VA treatment records and the 
reports of a June 2002 VA examination. The veteran and his 
representative have not identified any outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a videoconference hearing before the undersigned 
VLJ in November 2005.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2004).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).

Specific schedular criteria

The veteran's right middle finger disability is rated 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5226.

The Board notes that VA's criteria for evaluating finger 
injuries were revised during the pendency of the veteran's 
appeal.  See Ankylosis and Limitation of Motion of Digits of 
the Hands, 67 Fed. Reg. 48,784, 48,787 (2002).  The Board 
will apply both the old and new versions of the criteria to 
the veteran's claim, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOPGCPREC 3-2000.



(i.) The current schedular criteria

Diagnostic Code 5226 [long finger, ankylosis of] provides the 
following levels of disability for both the major and minor 
appendage:

10% Unfavorable or favorable.

Note: Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

See 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2005).

(ii.) The former schedular criteria

Under the former version of the rating schedule, Diagnostic 
Code 5226 [middle finger, ankylosis of] provides the 
following levels of disability for both the major and minor 
appendage:

10% Unfavorable;

10% Favorable.

See 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2002).

Analysis

Initial matter

As was noted by the Board at the outset of the Introduction, 
the veteran's original VA claims folder is missing.  It 
appears that extensive efforts were made to locate the file, 
without avail.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  
The claims folder has been rebuilt, and now contains 
extensive medical and other records dating from 1996.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

It is further noted that the case law does not lower the 
legal standard for proving a claim, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

As a practical matter, however, the lack of remote medical 
does not impact the posture of this case.  Where, as here, 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this case, there are of 
record numerous recent VA treatment records.  None of these 
records concerned the finger, but this does not appear to be 
due to missing records; rather, the veteran has more 
significant medical problems which were treated.  There is 
also the report of a June 2002 VA examination which was 
scheduled specifically to evaluate the veteran's service-
connected finger disability.

In short, although the Board is aware of, and regrets, the 
fact that older records are missing, this does not impact the 
outcome of this case.

Assignment of diagnostic code

The veteran's service-connected residuals of finger 
laceration are rated by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5226, ankylosis of the long finger.  
See 38 C.F.R. § 4.20 (2005) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease].  This diagnostic code has been set forth 
above.

The medical and other evidence of record indicates that the 
service-connected disability  manifests as a flexion 
deformity with stiffness.  The veteran's representative, 
during the November 2005 hearing, described this as "about a 
45-degree downward turn of that finger from the last 
knuckle."  See the hearing transcript, page 4.  The report 
of the June 2002 VA examination describes it as a 
25 degree flexion deformity of the right hand third digit 
distal interphalangeal joint.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).
   
Since the veteran's disability arises from a finger 
laceration, the Board has explored the possibility of rating 
the disability under a scar code.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-5.  However, the medical evidence does 
not indicate a significant problem with the scar.  The only 
Diagnostic Code pertaining to scars which is potentially 
applicable is Diagnostic Code 7805 [scars, other], which 
rates on limitation of function of the affected part.  Under 
such circumstances, the veteran's disability would be rated 
under Diagnostic Code 5226, which is the diagnostic code 
under which he is already rated.

In short, the principal manifestation of the veteran's 
service-connected disability, a flexion deformity of 45 
degrees, amounts to ankylosis of the middle finger.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Diagnostic Code 5226 is the 
most appropriate under such circumstances.



Schedular rating

Under both the current and the former schedular criteria, 10 
percent is the maximum schedular rating which may be 
assigned.

As was noted above, under the current schedular criteria, the 
Board must also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  

Long finger amputation calls for the assignment of a 20 
percent rating with metacarpal resection and 10 percent 
without.  See 38 C.F.R. § 4.71a, Diagnostic Code 5154 (2005).  
However, the disability picture here presented does not 
approximate that which would allow for a 20 percent rating 
under Diagnostic Code   5154.  The only relevant medical 
evidence of record, the report of the June 2002 VA 
examination,  indicates that the veteran "is able to pick up 
a coin, 
Button and unbutton his shirt, as well as hold a pen, all 
without difficulty."  
This hardly translates to disability consistent with 
amputation of the finger.

Concerning the matter of limitation of motion or interference 
with overall function of the hand, the June 2002 VA 
examination report notes that the veteran had carpal tunnel 
release surgery and had a chronic right shoulder problem.

There is no evidence to the contrary.  Although there are 
extensive VA outpatient treatment records in the file, none 
of these mentions the right middle finger.  These records 
appear to indicate that the right shoulder is the source of 
the veteran's right upper extremity pain; indeed, he has 
complained of severe  right shoulder pain on numerous 
occasions in recent years.  For example, in May 2004, he 
contacted the Louisville VA Medical Center, stating that his 
shoulders were ""hurting so bad he does not know what to 
do."  

The only recent medical report concerning the right hand was 
in January 2003.  The veteran complained of numbness of the 
top if his right hand with a "terrible burning sensation" 
in the same area.  The service-connected finger was not 
mentioned.  
The examiner could not locate a source of the veteran's 
complaints, but speculated that it was "likely nerve 
related".  The finger was not mentioned.   

The Board has also taken into consideration the veteran's 
November 2005 hearing testimony.  He indicated that he was 
taking pain medication for his shoulder but not for his 
finger.  See the hearing transcript, page 4.

In short, the medical evidence and other evidence does not 
suggest that the veteran's service-connected laceration 
residuals are the source of his right hand and right upper 
extremity complaints. 

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, where, as here, the claimant is already receiving 
the maximum schedular disability rating for limitation of 
motion, consideration of the provisions of DeLuca v. Brown is 
not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 225 
(1993).

There is a laceration scar at the site of the injury.  
However, as was alluded to above, there are no compensable 
manifestations of the scar.  Indeed, the scar has not been 
mentioned in any of the medical reports.  The veteran himself 
testified that the scar was not painful.  See the hearing 
transcript, page 7.  Therefore, a separate  
Rating for the scar is not warranted.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials if the RO has done so.  In this 
case, the RO considered the matter of referral for an 
consideration of an extraschedular rating in the November 
2002 rating decision as well as the September 2003 statement 
of the case.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

There is no evidence that the veteran has been recently 
hospitalized for the service-connected middle finger 
disability that is the subject of this appeal.  Nor is there 
any evidence of an unusual clinical picture, such as the need 
for repeated surgeries. 

With respect to marked interference with employment, the 
veteran is 76 years of age, is retired and was evidently last 
employed in 1987.  There is no indication that he left his 
employment because of the finger disability.

The veteran has testified that the finger would give him 
problems typing and using a computer keyboard and that his 
employment opportunities are thereby limited.  
See the hearing transcript, page 4.  The Board has no reason 
to doubt that the finger would cause problems with fine 
movements.  However, any such interference is reflected in 
the disability rating that is currently assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings. 
See 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Indeed, 38 C.F.R. § 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant consideration 
of an extraschedular rating. The Board accordingly finds that 
the veteran's disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards. Therefore, the assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted for service-connected right 
long finger disability.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for his service-connected right middle finger 
disability. 
The benefit sought on appeal is accordingly denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased disability rating for service-
connected right middle finger laceration residuals is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


